          Case 5:19-cv-00489-R Document 38 Filed 01/07/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

 (1) VICKI JO LEWIS, Individually and as the        )
 Co-Personal Representative of the ESTATE           )
 OF ISAIAH MARK LEWIS, deceased; and                )
 (2) TROY LEVET LEWIS, Individually and             )
 as the Co-Personal Representative of the           )
 ESTATE OF ISAIAH MARK LEWIS,                       )      Case No.: CIV-19-489-R
 deceased,                                          )
                                                    )
                Plaintiffs,                         )
                                                    )
 v.                                                 )
                                                    )
 (1) CITY OF EDMOND, an Oklahoma                    )
 Municipal Corporation;                             )
 (2) POLICE SGT. MILO BOX, individually;            )
 and                                                )
 (3) POLICE OFFICER DENTON                          )
 SCHERMAN, individually,                            )

                Defendants.

                       DEFENDANTS’ MOTION TO DISMISS
                      AS SANCTION AND BRIEF IN SUPPORT

       Defendants City of Edmond, Milo Box, and Denton Scherman respectfully request

the Court dismiss this action as a sanction for failure to obey the Court’s Scheduling Order.

I.     INTRODUCTION

       This action was filed May 28, 2019 and has been pending now for nearly a year and

eight (8) months. Since that time, Plaintiffs have failed to meaningfully pursue this case,

most recently by not filing their final expert, witness, and exhibit lists pursuant to this

Court’s deadlines. Effectively, Plaintiffs can present neither witnesses nor exhibits in their
           Case 5:19-cv-00489-R Document 38 Filed 01/07/21 Page 2 of 7




case in chief. As such, dismissal is an appropriate because Plaintiffs cannot establish a

prima facie case and, alternatively, as a sanction for failure to prosecute this matter.

II.    STATEMENT OF FACTS

       Plaintiffs filed their Complaint on May 28, 2019. This Court entered its Scheduling

Order [Doc. No. 13] on October 2, 2019. The Scheduling Order provides in bold text:

“[e]xcept for good cause shown, no witness will be permitted to testify and no exhibit

will be admitted in any party’s case in chief unless such witness or exhibit was

included in the party’s filed witness or exhibit list.” See Doc. No. 13. Nearly ten (10)

months later, Plaintiffs filed their Motion for Entry of a Revised Scheduling Order [Doc.

No. 23] on July 27, 2020. Defendants objected strongly, pointing out that in the ten months

the case had then been pending, Plaintiffs had not cooperated in discovery and done nothing

to meaningfully pursue this matter. [Doc. No. 24].

       This Court carefully considered the motion and objection and “reluctantly” granted

a 90-day continuance to Plaintiffs in its Order [Doc. No. 26] entered on August 12, 2020.

When granting the extension, this Court directed Plaintiffs to pursue this matter with better

attention and purpose, stating: “Plaintiff have done very little to pursue the matter” and

indicated that if the Plaintiff’s dilatory tactics continued, the Court would “enter sanctions

up to and including dismissal of the case.” Id.

       Pursuant to the Order, Plaintiffs’ expert, witness, and exhibit lists were to be filed

by January 4, 2021. See Doc. No. 26. Additionally, all discovery is to be completed by

March 1, 2021. Id. Although Plaintiffs have been afforded 18 months to conduct discovery

and Defendants’ Rule 26 disclosures and discovery responses reveal more than twenty

                                              2
          Case 5:19-cv-00489-R Document 38 Filed 01/07/21 Page 3 of 7




potential witnesses, to date, Plaintiffs have taken one deposition (an investigating

Detective) and only recently scheduled a handful of other depositions, including the two

individually named defendants, Sergeant Milo Box and Officer Denton Scherman.

III.   ARGUMENT & AUTHORITY

       Federal Rule of Civil Procedure 16(f) and this Court’s local rule, LCvR. 16.1, both

provide that if a party or its attorney fails to comply with a scheduling order, the Court may

enter any just order, including dismissal of the action. Similarly, FED. R. CIV. P. 41(b) also

authorizes involuntary dismissal if a plaintiff fails to prosecute or comply with a court

order. See, e.g., Banks v. Katzenmeyer, 680 Fed. Appx. 721,723-24. Here, Plaintiffs have

blatantly refused to abide by the Court’s Order requiring all expert, witness, and exhibit

lists to be filed by January 4, 2021. The Scheduling Order specifically states that, absent

good cause, parties may not call any witness nor introduce any exhibit in their case in chief.

No good cause exists for ignoring such a critical deadline. Plaintiffs cannot present a prima

facie case and this matter should be dismissed.

       Moreover, the Court has already once acknowledged Plaintiffs lack of interest in

this case and warned Plaintiffs that sanctions, including dismissal, would be entered if

Plaintiffs continued to delay the case. Since the entry of that Order, Plaintiffs have done

very little to prosecute this case and have now missed a critical deadline without any known

justification, let alone good cause. Defendants respectfully submit that dismissal is an

appropriate sanction.

       This Court has inherent power to manage its own affairs “so as to achieve the orderly

and expeditious disposition of cases.” Chambers v. NASCO, Inc.¸ 501 U.S. 32, 43, 113

                                              3
           Case 5:19-cv-00489-R Document 38 Filed 01/07/21 Page 4 of 7




S.Ct. 2123, 115 LE.D. 2d 27 (1991) (quotation omitted). “A district court undoubtably

has discretion to sanction a party for failing to prosecute or defend a case, or for failing to

comply with local or federal procedural rules.” Reed v. Bennett, 312 F.3d 1190, 1195 (10th

Cr. 2002). Said discretion includes the power to dismiss a case with prejudice. Gripe v.

City of Enid, Okl., 312 F.3d 1184, 1189 (10th Cir. 2002) (citations omitted).

       Because dismissal is a severe sanction, there are several factors to be considered in

determining whether dismissal is an appropriate sanction:

       (1)    the degree of actual prejudice to the [other] party: (2) the amount of
       interference with the judicial process...; (3) the culpability of the litigant; (4)
       whether the court warned the party in advance that dismissal of the action
       would be a likely sanction for noncompliance and (5) the efficacy of lesser
       sanctions.

Gripe v. City of Enid, 312 F.3d at 1188 (quoting Ehrenhaus v. Reynolds, 965 F.2d 916, 921

(10th Cir. 1992).

       In this matter, Plaintiff has not pursued this matter with any particular diligence and

has now missed a critical deadline. The purpose of requiring identification of witnesses

and exhibits well in advance of discovery deadlines is to facilitate the end of discovery and

preparation for trial.   There are dozens of potential witness, thousands of pages of

documents, audio records, videos and photographs to go through. Plaintiffs’ failure to

identify their witnesses (including any potential expert at such a late date) and exhibits

severely prejudices the Defendants ability to defend and present its case in chief. Clearly,

Plaintiffs’ failure interferes with the judicial process of orderly prosecution of this matter.

Plaintiffs have been warned about their delay and dilatory tactics and that dismissal would

be a possible sanction. Finally, given the significance of the witness and exhibit deadline,

                                               4
           Case 5:19-cv-00489-R Document 38 Filed 01/07/21 Page 5 of 7




and this Court’s admonition in the scheduling order about the failure to properly identify

witnesses and exhibits, nothing short of dismissal can effectively remedy Plaintiffs’

conduct.   Finally, although Plaintiffs themselves may not be responsible for this latest

failure, that does not change the result. Litigants act through their attorneys and dismissal

is not unjust under the circumstances. See, e.g., LaFleur v. Teen Help, 342 F.3d 11245,

1152 (citing Gripe, supra); Gripe, 312 F.2d at 1189 (citing Link v. Wabash, 370 U.S. 626,

82 S.Ct 1386, 8 Led. 2d. 734 (1962) (dismissing a case with prejudice when plaintiff’s

attorney had a history of dilatory conduct and did not appear at the pretrial conference

without an adequate excuse.”

IV.    CONCLUSION

       Defendants City of Edmond, Milo Box, and Denton Scherman respectfully request

this Court dismiss this action with prejudice and that Defendants be awarded any and all

further relief to which they are entitled.

                                                  Respectfully submitted,



                                                    s/Kathryn D. Terry
                                                  Kathryn D. Terry, OBA # 17151
                                                  Cody J. Cooper, OBA # 31025
                                                  Phillips Murrah, PC
                                                  101 North Robinson
                                                  Corporate Tower, 13th Floor
                                                  Oklahoma City, OK 73102
                                                  (405)235-4100 Telephone
                                                  (405)235-4133 Facsimile
                                                  kdterry@phillipsmurrah.com
                                                  cjcooper@phillipsmurrah.com
                                                  Attorneys for Defendants Milo Box and
                                                  Denton Scherman

                                              5
Case 5:19-cv-00489-R Document 38 Filed 01/07/21 Page 6 of 7




                                 and


                                  s/Richard Hornbeek
                                 signed and filed with permission
                                 Richard Hornbeek, OBA # 10855
                                 B. Taylor Clark, OBA # 22524
                                 Hornbeek Vitali & Braun, PLLC
                                 3711 North Classen Boulevard
                                 Oklahoma City, OK 73118
                                 (405) 236-8600 Telephone
                                 (405) 236-8602 Facsimile
                                 hornbeek@hvblaw.com
                                 clark@hvblaw.com
                                 Attorneys for City of Edmond




                             6
          Case 5:19-cv-00489-R Document 38 Filed 01/07/21 Page 7 of 7




                            CERTIFICATE OF SERVICE

       On the 7th day of January, 2021, a copy of the foregoing Answer was served via the
Court Clerk’s ECF filing system and mailed via regular U.S. Mail, postage prepaid, to the
following:

David J. Batton, OBA No. 11750
Law Office of David J. Batton
P.O. Box 1285
(303 W. Gray, Suite 304)
Norman, OK 73070
Tel: (405) 310-3432
Fax: (405) 310-2646
battonlaw@coxinet.com

and

Andrew M. Stroth
Carlton Odom
Amanda Yarusso
Action Injury Law Group, LLC
191 North Wacker Drive
Suite 2300
Chicago, IL 60606
Tel: (312) 771-2444
Fax: (312) 641-6866
astroth@actioninjurylawgroup.com
carlton@actioninjurylawgroup.com
amanda@actioninjurylawgroup.com

Attorneys for Plaintiff




                                                  s/Kathryn D. Terry_____________
                                                Kathryn D. Terry




                                            7
